Citation Nr: 1520542	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hysterectomy.

2.  Entitlement to service connection for hysterectomy scar.

3.  Entitlement to a compensable initial rating for eczema.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to December 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hysterectomy and Hysterectomy Scar

According to a June 2011 VA treatment report, Helen Malone, M.D., evaluated the Veteran's relevant medical history regarding her cervical dysplasia.  After reviewing a pathology report from a November 2007 hysterectomy, Dr. Malone opined that it was "more likely than not" that the Veteran's dysplasia in 2007 was related to "that which was treated in 1985 (due to the nature of the [human papilloma virus])..."  Dr. Malone then stated that the "more stringent surveillance and follow up may have prevented the subsequent severe dysplasia/carcinoma which was treated in 2007."

Pursuant to her service connection claim, the Veteran was provided a VA examination in July 2011.  After reviewing the Veteran's relevant treatment records and administering a physical examination, the examiner opined that the removal of the Veteran's uterus and right ovary was not caused by, a result of, or aggravated by her active duty.  Further, the examiner opined that the pre-service left ovarian cyst did not cause, result in, or aggravate the total abdominal hysterectomy with right ovary removal.  In support of these opinions, the examiner provided the following rationale:

The Veteran underwent a [total abdominal hysterectomy] with [right] ovary removal in 2007 due to a [leiomyoma].  These is [sic] also called Uterine fibroids and they are noncancerous (benign) tumors that develop in the uterus (womb), a female reproductive organ.  The [V]eteran did not have this problem in the service.  She did have [a] ruptured cyst on the [left] ovary in 1984 with no further problems [for] 23 years when she had fibroids.  Ovarian cysts do no cause or result in or aggravate uterine fibroids.

In a November 2011 supplemental opinion, the July 2011 VA examiner was asked to provide an opinion as to whether the Veteran's in-service "cervical dysplasia" was etiologically related to her post-service hysterectomy.  After reviewing the relevant evidence of record, the examiner again provided a negative etiological opinion.  Specifically, the examiner opined as follows:

1.  The Veteran's total abdominal hysterectomy and right ovary is not caused by or a result of, or aggravated by the service abnormal PAP smear.

2.  The [left] ovarian cyst did not cause or result in or aggravate the [total abdominal hysterectomy] with [right] ovary removal.

Rationale:  The Veteran underwent a [total abdominal hysterectomy] with [right] ovary removal in 2007 due to a [leiomyoma] (Uterine fibroid), noncancerous (benign) tumors that develop in the uterus.  The [V]eteran had a[n] abnormal PAP with LEEP done in 1987 in the service.  She did have any [sic] irregular PAP Smears in the record.  She had no further problems [for] 20 years after the service when she was found to have fibroids.  Ovarian cysts or irregular PAP smear does [sic] not cause or result in, or aggravate uterine fibroids.

As demonstrated above, Dr. Marone's June 2011 opinion includes consideration of dysplasia, the human papilloma virus, and carcinoma as part of the basis for the positive opinion rendered.  However, the VA examiner's July 2011 and November 2011 negative etiological opinions rely on consideration of uterine fibroids, which are non-cancerous or benign, while making no reference to either dysplasia or the human papilloma virus.  The examiner was specifically requested to provide a supplemental opinion that addressed the cervical dysplasia; however, the examiner made no reference to cervical dysplasia in the November 2011 opinion.  The Board is unable to reconcile the contradicting factual predicates upon which these etiological opinions have been based.  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

The Veteran's claim of entitlement to service connection for a hysterectomy scar is inextricably intertwined with the claim of entitlement to service connection for a hysterectomy and, thus, it must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Eczema

The Veteran submitted a claim of entitlement to service connection for eczema in May 2011.  Pursuant to this claim, the Veteran was provided a VA examination in July 2011.  At the time of the examination, the Veteran stated that she was not experiencing an episode of eczema, which occurred more commonly during colder weather.  Further, nearly 4 years have passed since then and, the evidence of record does not include treatment records dated more recently than July 2011.  As such, in the interest of fairness and due process, the Board finds that a remand in order to provide the Veteran another VA examination is warranted.  See 38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must then be provided a VA examination to be conducted by an examiner other than the July 2011 VA examiner, who also provided the November 2011 supplemental opinion.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must identify the symptoms of, treatment for, and diagnoses of any gynecological condition during the Veteran's active duty, including, but not limited to, cervical dysplasia.  The examiner must then determine the basis for the Veteran's 2007 hysterectomy.  The examiner is then asked to review and discuss the VA examiner's July 2011 and November 2011 opinions, as well as Dr. Malone's July 2011 opinion, reconciling them, if possible.  The examiner must then provide an opinion as to whether the Veteran's 2007 hysterectomy was etiologically related to her active duty, to include whether the hysterectomy was treatment for disability that onset or was etiologically related to her active duty.  A complete rationale for any opinion expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The Veteran must be afforded a comprehensive examination to determine the severity of her eczema.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must report the frequency/persistence of any findings.  The examiner must provide a determination to the percentage of the Veteran's entire body is involved, as well as a percentage of the Veteran's exposed body area.  The examiner must indicate whether the Veteran has been prescribed systemic therapy (such as a corticosteroid or immunosuppressive drug) and for what period of time during the previous 12-months the Veteran has used any such therapy.  A complete rationale for any opinion expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

